Citation Nr: 0331553	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for obstructive 
sleep apnea.  


FINDINGS OF FACT

1.  Obstructive sleep apnea was not clinically evident in 
service or for many years thereafter.

2.  The medical evidence of record establishes that the 
veteran's current obstructive sleep apnea is not causally 
related to his active service or any incident therein, nor is 
it proximately due to any service-connected disability.  

3.  The medical evidence of record establishes that 
medication therapy for the veteran's service-connected low 
back disability aggravates his obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by active service, nor is such disability proximately due to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Obstructive sleep apnea is aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The Board has 
considered this legislation, as well as the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In light of the 
favorable action taken below, however, the Board concludes 
that no further assistance or notification action pertinent 
to this appeal is required at this time.

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of obstructive sleep apnea.  These 
records do show that he was seen on numerous occasions in 
connection with his complaints of chronic back pain.  A 
herniated nucleus pulposus at L4-L5 was diagnosed and in 
November 1992, a partial hemilaminectomy and discectomy were 
performed.  

Following his separation from service in December 1993, the 
veteran submitted an application for VA compensation 
benefits, seeking service connection for a low back 
disability.  His application is silent for any mention of 
obstructive sleep apnea.  

A March 1994 VA medical examination was conducted in 
connection with the veteran's claim.  Obesity, hypertension, 
and a low back disability were noted.  No complaints or 
findings of obstructive sleep apnea were recorded.  

VA outpatient treatment records obtained by the RO in support 
of the veteran's claim are similarly negative for complaints 
or findings of obstructive sleep apnea.

In an August 1994 rating decision, the RO granted service 
connection for residuals of a herniated nucleus pulposus and 
assigned an initial 40 percent rating.

In July 1995, the veteran submitted a claim for an increased 
rating for his service-connected low back disability.  VA 
clinical records obtained in connection with this claim are 
negative for complaints or findings of obstructive sleep 
apnea, as is an October 1995 VA medical examination report.

In October 1996, the veteran submitted claims of service 
connection for tinnitus as well as depression, which he 
claimed was secondary to his service-connected low back 
disability.  Again, records obtained in connection with this 
claim, including VA clinical records and December 1996, and 
May and December 1997 VA medical examination reports, are 
negative for complaints or findings of obstructive sleep 
apnea.

In a January 1999 rating decision, the RO granted service 
connection for depression and assigned an initial 30 percent 
rating.

In June 1999, the veteran submitted a claim for an increased 
rating for his low back disability, as well as service 
connection for sleep apnea.  

VA clinical records show that in September 1998, it was noted 
that the veteran had developed symptoms of sleep apnea.  He 
underwent further evaluation and was given a CPAP machine.  
In July 1999, he reported that he was using his CPAP machine 
every night and tolerated it well.  He described it as 
significantly effective.  The diagnoses included obstructive 
sleep apnea, clinically stable and well-treated on CPAP.

The veteran was afforded a VA medical examination in October 
1999, at which he reported that in January 1999, he underwent 
a sleep study which revealed sleep apnea.  He claimed that he 
had been having symptoms such as severe nighttime snoring and 
daytime fatigue for the past two years.  The veteran 
indicated that he was currently using a CPAP machine, which 
helped his symptoms.  After examining the veteran, the 
diagnoses included obstructive sleep apnea syndrome with 
improved symptomatology and improved sleep study on CPAP 
machine.  The examiner noted that the veteran was on multiple 
medications for both chronic back pain and depression and 
that "these may contribute to sleep apnea symptoms."

In a December 1999 rating decision, the RO granted a 60 
percent rating for the veteran's low back disability.  It is 
noted that the veteran is now in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities.  In the December 1999 rating decision, the RO 
also denied service connection for sleep apnea and the 
veteran duly appealed, arguing that his sleep apnea was 
secondary to medication he took for his service-connected 
disabilities of depression and a low back disability.

In support of his appeal, the veteran submitted a June 2000 
VA clinical record noting an impression of overall reasonable 
control of obstructive sleep apnea syndrome, with nasal CPAP 
pressures of 8.  The examiner noted, however, that the 
veteran had recurrent problems with leaking at night, which 
may be leading to some arousals.  He indicated that "my 
sense is that [the veteran's] increased use of narcotics is 
contributing to this factor with inability to keep his mouth 
closed at night."  

In a May 2001 report, the examiner who conducted the October 
1999 VA medical examination noted that according to the 
veteran's medical records, he had reasonable control of his 
sleep apnea with a CPAP machine, but for a leak at night, 
which might be secondary to an inability to keep his mouth 
closed, possibly due to the use of narcotics for chronic back 
pain.  The examiner note that it had been recommended that 
pain control be improved so that narcotics use could be 
lessened.  After reviewing the veteran's medical records and 
claims folder, the examiner concluded that the veteran's 
sleep apnea was neither caused by nor aggravated by his 
service-connected lumbar disc disease.  She also indicated 
that the veteran's service-connected sleep apnea was not 
caused by medications he took for his lumbar disc disease or 
depression; however, she indicted that the ability to control 
the symptoms of sleep apnea with adequate nasal CPAP may be 
affected by the use of narcotics.  

In a May 2001 letter, a private physician indicated that his 
review of the veteran's medical records suggested the 
veteran's obstructive sleep apnea was not present in service 
and had no direct relationship to his low back disability.  
Nonetheless, he noted that management of the veteran's 
chronic pain syndrome had included medications known to 
exacerbate chronic sleep apnea, most notably narcotic pain 
medications.  Thus, he indicated that it was his opinion that 
the therapy for the veteran's low back pain was "likely 
exacerbating his obstructive sleep apnea."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

In addition to the criteria set forth above, the U.S. Court 
of Appeals for Veterans Claims (Court) has fashioned a rule 
to the effect that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of obstructive 
sleep apnea.  Likewise, the post-service medical evidence of 
record is negative for any notation of obstructive sleep 
apnea for several years after service separation.  In fact, 
the veteran's obstructive sleep apnea was not diagnosed until 
1998, approximately five years after his service separation.  
Moreover, there is no indication, nor does the veteran 
contend, that he had symptoms of obstructive sleep apnea on a 
continuous basis following his service separation.  

The Board further observes that the medical evidence of 
record contains no indication that the veteran's current 
obstructive sleep apnea was incurred in or aggravated during 
service or is proximately due to any service-connected 
disability.  In fact, the May 2001 VA medical opinion, as 
well as the May 2001 private medical opinion submitted by the 
veteran, affirmatively establish that the veteran's 
obstructive sleep apnea was not incurred in service and is 
not proximately due to any service-connected disability.  

In view of the foregoing, the Board must conclude that 
service connection for obstructive sleep apnea on a direct 
basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.310 
(2002).

The evidence does show, however, that the veteran's current 
obstructive sleep apnea is aggravated by medication he 
requires for his service-connected low back disability.  This 
evidence supports an award of service connection for an 
additional degree of disability under Allen v. Brown, 7 Vet. 
App. 439 (1995).  In that decision, the Court held that in 
cases where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen, 7 Vet. App. at 448.

In light of the evidence showing that the veteran's 
obstructive sleep apnea is aggravated by medication for his 
service-connected low back disability, and given the Court's 
decision in Allen, the Board finds that the veteran is 
entitled to compensation for that degree of obstructive sleep 
apnea which is attributable to his service-connected low back 
disability.  The degree of obstructive sleep apnea disability 
caused by the service-connected low back disability is a 
matter for the RO to consider in the first instance.  


ORDER

Secondary service connection for sleep apnea on the basis of 
aggravation is granted and the veteran shall be compensated 
for the degree of disability, but only that degree, over and 
above the degree of disability existing prior to the 
aggravation.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



